Luke, J.
1. It has been repeatedly held by this court and the Supreme Court that where the evidence is conflicting upon the hearing of a motion to change the venue in a criminal ease, the discretion of the trial judge in overruling the motion will not be controlled, unless it is made to appear that there has been an abuse of his discretion. In this case no abuse of the court’s discretion is manifest.
2. No constitutional question is properly raised by the 5th ground of the motion to change the venue.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.